DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive.
	On pages 9-10 of the amendment, Applicant argued that Chen fails to disclose or suggest “identifying, based on the extracted at least one motion parameter, a type of the motion of the camera, wherein the type of the motion of the camera includes at least one of a fast translation with a velocity of the camera equal to or greater than a predetermined threshold, a slow translation with the velocity of the camera less than the predetermined threshold, or a rotation.”
However, the Examiner respectfully disagrees. Chen teaches in para. 0051, that after the orientation and position of the camera for each key frame is determined…the three-dimensional scene and motion path recovery module 214 can interpolate the translation and the quaternion representation of the rotation of the camera independently. Therefore, it is clear that either translation or rotation is identified based on the orientation and position of the camera.
Applicant' s arguments with respect to the portion of claim 1 rejected by Knorr have been considered but are moot because the new ground of rejection does not rely on Knorr' reference applied in the prior rejection of record for the teaching of selecting the FOV reduction scheme in the case of a motion type of slow translation, specifically challenged in the argument.
The rest of the arguments, related to the last added limitation of claim 1, are addressed in the rejection below.
 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims teach the limitation “wherein the at least one motion parameter includes at least one of position coordinates of the camera, a velocity of the camera, an 
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0234669) hereinafter “Chen” in view of Okumura et al. (US 2019/0172410) hereinafter “Okumura” in further view of Applicant’s Admitted Prior Art, hereinafter “AAPA”.
As per claim 1, Chen discloses a method for reducing a motion sickness effect (para. 0073) associated with a rendering of a video on a virtual reality device (para. 0082), the method comprising:
extracting, from a portion of the video, at least one motion parameter that relates to a motion of a camera used for capturing the video (para. 0044 and 0050, for instance the orientation and position of the camera); 
identifying, based on the extracted at least one motion parameter, a type of the motion of the camera, wherein the type of the motion of the camera includes at least one of a fast translation with a velocity of the camera equal to or greater than a predetermined threshold, a slow translation with the velocity of the camera less than the predetermined threshold, or a rotation (para. 0051, After the orientation and position of the camera for each key frame is determined by the three-dimensional scene and motion path recovery module 214, the three-dimensional scene and motion path recovery module 214 can initialize the cameras of the in-between frames with a linear interpolation between the camera parameters of the neighboring key frames. It is contemplated that in some embodiments, the three-dimensional scene and motion path recovery module 214 can interpolate the translation and the quaternion representation of the rotation of the camera independently); 

dynamically rendering the video to the virtual reality device by applying the identified motion sickness scheme to the portion of the video (para. 0058-0062 and 0091, warp one or more frames of the video to synthesize or render the novel viewpoint for display to the user), 
However, Chen does not explicitly disclose wherein the identifying at least one motion sickness reduction scheme comprises: selecting, in a case that the identified type of the motion includes the slow translation, a field of view (FOV) reduction scheme; 
In an analogous art, Okumura discloses selecting, in a case that the identified type of the motion includes the slow translation, a field of view (FOV) reduction scheme (para. 0059-0060, While the user moves, the periphery of the wide-viewing-angle image is painted black by the peripheral mask image and the field of view of the user is temporarily narrowed. Therefore, even if the motion occurs rapidly in the field of vision, motion sickness is reduced…at the start and end of the movement, interpreted as slow 
However, Chen or Okumura do not explicitly disclose wherein the identifying at least one motion sickness reduction scheme comprises: selecting, in a case that the identified type of the motion includes the fast translation, a stroboscopic illumination scheme; selecting, in a case that the identified type of the motion includes the rotation, a static point of reference scheme; and selecting, in a case that the identified type of the motion includes the rotation and one of the fast translation or the slow translation, the static point of reference scheme and the FOV reduction scheme together. 
AAPA discloses wherein the identifying at least one motion sickness reduction scheme comprises: selecting, in a case that the identified type of the motion includes the fast translation, a stroboscopic illumination scheme; selecting, in a case that the identified type of the motion includes the rotation, a static point of reference scheme (para. 0004-0005, A retinal slip occurs when the retina in the eye is unable to register the object due to high velocity. With the technique of stroboscopic illumination, a strobe (i.e., empty frames) is added at 8 Hz, which reduces motion sickness due to the retinal slip. With usage of static point of reference, the user's attention is drawn to a static marker during rotation of a scene); and selecting, in a case that the identified type of the motion includes the rotation and one of the fast translation or the slow translation, the static point of reference scheme and the FOV reduction scheme together (taught by AAPA in para. 0004-0005,by the usage of static point of reference, the user's attention is drawn to a static marker during rotation of a scene to reduces motion sickness in combination with the teaching of Okumura in para. 0059, which explains that while the user moves, the 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify Chen by reducing FOV in response to a motion of slow translation, as taught by Okumura, in order to reduce motion sickness (Okumura, para. 0059) and by applying stroboscopic illumination scheme in response to a motion of fast translation and static point of reference scheme in response to a motion of rotation, as taught in AAPA, in order to reduce motion sickness (para. 0004 in the publication version of the instant application).  
As per claim 2, Chen discloses wherein the at least one motion parameter includes at least one of position coordinates of the camera, a velocity of the camera, an acceleration of the camera, an altitude of the camera, an angle of rotation of the camera, or a direction of the camera (para. 0044 and 0050). 
As per claim 8, Chen discloses wherein the camera is included in the virtual reality device (fig. 1A). 
As per claims 9-10, arguments analogous to those applied for claims 1-2 are applicable for claims 9-10; in addition, Chen discloses a display and at least one processor (figs. 1B and 9; para. 0035 and 0075).

9.	Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0234669) in view of Okumura et al. (US 2019/0172410) in further view of Applicant’s Admitted Prior Art in further view of Liang et al. (US 2011/0294544) hereinafter “Liang”.
As per claim 3, arguments analogous to those applied for the first limitation of claim 1 are applicable for claim 3; however, Chen, Okumura or AAPA do not explicitly disclose motion parameter that is included as a metadata in the portion of the video.
In an analogous art, Liang discloses motion parameter included as a metadata in a portion of video (para. 0048). 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to packetize and attach camera parameters of Chen as metadata to video frame, taught by Liang, so as to prevent the motion parameters from being lost during video processing operation.  The metadata structure allows lower processing cost in generating the metadata, lower storage costs for storing the metadata and lower bandwidth requirements for transmitting the metadata.
As per claim 4, Chen discloses wherein the at least one motion parameter is generated based on information that relates to the motion of the camera which is received from a sensor included in the camera (para. 0035 and 0100). 
claim 5, Chen discloses wherein the at least one motion parameter is generated based on information that relates to at least one object included in the portion of the video (para. 0021 and 0044). 
As per claims 11-13, arguments analogous to those applied for claims 3-5 are applicable for claims 11-13.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2018/0261003).


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482